SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 (AMENDMENT NO.) Filed by the Registrant [x] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) [x] Definitive Proxy Statement [] Definitive Additional Materials [] Soliciting Material Pursuant to Rule14a-12 Alliance Fiber Optic Products, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [x] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: [ ] Fee paid previously with preliminary materials: [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: ALLIANCE FIBER OPTIC PRODUCTS, INC. SUNNYVALE, CALIFORNIA 94089 (408) 736-6900 April 19, 2010 Dear Stockholder: You are cordially invited to attend the Annual Meeting of Stockholders of Alliance Fiber Optic Products, Inc. that will be held on Friday, May14, 2010, at 2:00 p.m., Pacific Daylight Time, at the Company's principal executive offices, 275 Gibraltar Drive, Sunnyvale, California The formal notice of the Annual Meeting and the Proxy Statement has been made a part of this invitation. After reading the Proxy Statement, please mark, date, sign and return, at your earliest convenience, the enclosed proxy in the enclosed prepaid envelope, to ensure that your shares will be represented. YOUR SHARES CANNOT BE VOTED UNLESS YOU SIGN, DATE AND RETURN THE ENCLOSED PROXY, VOTE YOUR SHARES AS DIRECTED BY YOUR BROKER OR ATTEND THE ANNUAL MEETING IN PERSON. Your vote is important, so please vote promptly. A copy of our 2009 Annual Report to Stockholders is also enclosed. We look forward to seeing you at the meeting. Sincerely yours, PeterC. Chang Chairman, President and Chief Executive Officer ALLIANCE FIBER OPTIC PRODUCTS, INC. NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To Be Held May14, 2010 To the Stockholders of Alliance Fiber Optic Products, Inc.: The Annual Meeting of Stockholders of Alliance Fiber Optic Products, Inc., a Delaware corporation (the "Company"), will be held at the Company's principal executive offices, 275 Gibraltar Drive, Sunnyvale, California 94089, on Friday, May14, 2010, at 2:00 p.m., Pacific Daylight Time, for the following purposes: 1. To elect two Class I directors to serve until the 2013 Annual Meeting of Stockholders or until their successors are duly elected and qualified; 2. To ratify the appointment of Stonefield Josephson, Inc. as the Company's independent registered public accountants; 3. To approve the adoption of the 2000 Stock Incentive Plan, as amended and restated; 4. To approve an amendment to the Amended and Restated Certificate of Incorporation to decrease the number of shares of Common Stock authorized for issuance from 250,000,000 shares to 80,000,000 shares; 5. To transact such other business as may properly come before the Annual Meeting and any adjournment or postponement of the Annual Meeting. Stockholders of record as of the close of business on March26, 2010 are entitled to notice of and to vote at the Annual Meeting and any adjournment or postponement thereof. A complete list of stockholders entitled to vote at the Annual Meeting will be available at the Secretary's office, 275 Gibraltar Drive, Sunnyvale, California 94089, for ten days before the meeting. Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting of Stockholders to be held on May 14, 2010. The Proxy Statement and Annual Report are available at http://www.afop.com/investors It is important that your shares are represented at the Annual Meeting. Even if you plan to attend the meeting, we hope that you will promptly vote. By Order of the Board of Directors PeterC. Chang Secretary April 19, 2010 1 ALLIANCE FIBER OPTIC PRODUCTS, INC. 275 Gibraltar Drive Sunnyvale, California 94089 (408) 736-6900 PROXY STATEMENT This Proxy Statement is furnished in connection with the solicitation by the Board of Directors of Alliance Fiber Optic Products, Inc., a Delaware corporation (the "Company"), of proxies in the accompanying form to be used at the Annual Meeting of Stockholders of the Company to be held at the Company's principal executive offices, 275 Gibraltar Drive, Sunnyvale, California, 94089, on Friday, May 14, 2010, at 2:00 p.m., Pacific Daylight Time, and any postponement or adjournment thereof (the "Annual Meeting"). Revocation of Proxies The shares represented by the proxies received in response to this solicitation and not properly revoked will be voted at the Annual Meeting in accordance with the instructions therein. A stockholder who has given a proxy may revoke it at any time before it is exercised by filing with the Secretary of the Company a written revocation, by submitting a duly executed proxy bearing a later date, or by voting in person at the Annual Meeting. If your shares are held by a broker, bank or other stockholder of record, in nominee name or otherwise, exercising fiduciary powers (typically referred to as being held in "street name"), and you wish to vote at the Annual Meeting, you must obtain and bring to the Annual Meeting a proxy card issued in your name from the broker, bank or other nominee.On the matters coming before the Annual Meeting for which a choice has been specified by a stockholder, the shares will be voted accordingly. If no choice is specified, the shares will be voted "FOR" the election of the nominees for director listed in this Proxy Statement, and "FOR" the approval of the 2000 Stock Incentive Plan, as amended and restated, the decrease in the number of shares of Common Stock authorized for issuance and the ratification of the Company's independent registered public accountants. Who Can Vote Stockholders of record at the close of business on March26, 2010 (the "Record Date"), are entitled to vote at the Annual Meeting. As of the Record Date, there were 42,518,162 shares of common stock, $0.001 par value (the "Common Stock"), outstanding. The presence in person or by proxy of the holders of a majority of the outstanding Common Stock constitutes a quorum for the transaction of business at the Annual Meeting. Each holder of Common Stock is entitled to one vote for each share held as of the Record Date. Required Vote Directors are elected by a plurality vote. The nominees for director who receive the most votes cast in their favor will be elected to serve as a director. The other proposals submitted for stockholder approval at the Annual Meeting will be decided by the affirmative vote of the majority of the shares present in person or represented by proxy at the Annual Meeting and entitled to vote on such proposals. Abstentions with respect to any proposal are treated as shares present or represented and entitled to vote on that proposal and thus have the same effect as negative votes. If a broker which is the record holder of shares indicates on a proxy that it does not have discretionary authority to vote on a particular proposal as to such shares, or if shares are not voted in other circumstances in which proxy authority is defective or has been withheld with respect to a particular proposal, these non-voted shares will be counted for quorum purposes, but are not deemed to be present or represented for purposes of determining whether stockholder approval of that proposal has been obtained.Under the rules that govern brokers, brokers do not have discretionary authority to vote on the election of directors, or on action with respect to our Stock Incentive Plan or on our charter amendment.Brokers do have discretionary authority to vote on the ratification of our auditors. 2 How to Vote If you are a stockholder with shares registered in your name, you may vote by one of the following methods: o Vote via the Internet. Go to the web address www.Proxyvote.com. and follow the instructions for Internet voting shown on the proxy card mailed to you. If you vote via the Internet, you should be aware that there may be incidental costs associated with electronic access, such as your usage charges from your Internet access providers and telephone companies, for which you will be responsible. o Vote by proxy card mailed to you. If you do not wish to vote by the Internet, please complete, sign, date and mail the proxy in the envelope provided. If you vote via the Internet, please do not mail your proxy. If your shares are held in street name, you may receive a separate voting instruction form with this Proxy Statement, or you may need to contact your broker, bank or other stockholder of record to determine whether you will be able to vote electronically via the Internet or by telephone. This Proxy Statement and the accompanying form of proxy are being mailed to stockholders on or about April 19, 2010. IMPORTANT Please vote electronically or mark, sign and date the enclosed proxy and return it at your earliest convenience in the enclosed postage-prepaid return envelope so that, whether you intend to be present at the Annual Meeting or not, your shares can be voted. PROPOSAL1 ELECTION OF DIRECTORS Directors and Nominees Pursuant to ArticleVI of the Company's Amended and Restated Certificate of Incorporation, the Board of Directors is divided into three classes, with each class elected for a 3-year term.The number of directors is currently set at five.Class I and Class III consist of two directors each, and Class II consists of one director.Two Class
